—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 4, 1993, which insofar as appealed from stayed entry of judgment in plaintiff’s favor pending determination of defendant’s claims for severance pay and wrongful wage deduction, unanimously affirmed, without costs.
The court did not abuse its discretion in staying entry of the judgment it granted plaintiff on the promissory note pending determination of defendant’s claims that her severance pay was incorrectly calculated and improperly charged against the amount due on the promissory note (see, Lyons v Cates Consulting Analysts, 88 AD2d 526, affd 64 NY2d 1025). People v Vetri (309 NY 401), relied on by plaintiff, has been overturned by sections 190 (1) and 198-c of the Labor Law, under which severance pay is deemed to be wages. Plaintiff’s argument that defendant should be estopped from asserting that her severance pay was wrongfully withheld is not supported by a showing of detrimental reliance, and is without merit. Concur —Carro, J. P., Ellerin, Kupferman and Ross, JJ.